



EXHIBIT 10.1




VICON INDUSTRIES, INC.






March 23, 2018


Cemtrex, Inc.
19 Engineers Lane
Farmingdale, New York 11735
Attention:    Mr. Saagar Govil
President and Chief Executive Officer




Ladies and Gentlemen:


Reference is hereby made to the Securities Purchase Agreement, dated as of March
23, 2018 (the “Agreement”), by and between Cemtrex, Inc., a Delaware corporation
(“Cemtrex”) and NIL Funding Corporation, a Delaware corporation (“Seller”) with
respect to the purchase of certain securities of Vicon Industries, Inc., a New
York corporation (the “Company”). Capitalized terms used but not otherwise
defined in this letter (this “Side Letter”) shall have the meanings ascribed to
them in the Agreement.
As of the date hereof, the Company and Cemtrex have determined to come to an
agreement with respect to the composition of the Board of Directors of the
Company (the “Board”) and certain other matters, as provided in this Side
Letter. The Company and the Board deem the Agreement and the transactions
contemplated thereby and the matters set forth in this Side Letter to be
desirable and in the best interests of the Company and its shareholders. In
connection with the Agreement, a true and correct copy of which has been
provided to the Company by Cemtrex, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as set forth in this Side Letter.


1.Board of Directors. The Company agrees that the Board and all applicable
committees of the Board shall take all necessary actions to set the size of the
Board to five (5) members upon the Closing. Upon the Closing, Julian A.
Tiedemann, the Chairman of the Board, shall promptly resign as Chairman and as a
member of the Board. The Company agrees that the Board and all applicable
committees of the Board shall take all necessary actions to, upon the Closing,
(i) appoint Saagar Govil and Aron Govil as directors of the Company and (ii)
appoint Saagar Govil as Chairman of the Board.


2.Executive Officers. The Company agrees that the Board and all applicable
committees of the Board shall take all necessary actions to, upon the Closing,
(i) accept the resignation of John M. Badke from the position of Chief Executive
Officer of the Company, or otherwise remove him from such position, and appoint
him as the Chief Operating Officer of the Company (it being understood that he
shall continue to serve as the Company’s Chief Financial Officer), and (ii)
appoint Saagar Govil as the Chief Executive Officer of the Company, with such
compensation as may be agreed to by the Board following the date hereof.





--------------------------------------------------------------------------------







3.Change of Control Provisions. The Company and the Board shall take all
necessary actions to ensure that the transactions contemplated by the Agreement
shall not trigger any “Change of Control” provisions and/or payments under any
employment agreement between the Company and any employees (including, but not
limited to, (i) the Employment and Deferred Compensation Agreement, dated
January 2, 2006, between the Company and John M. Badke, as amended, and (ii) the
Employment Agreement, dated August 7, 2006, between the Company and Bret M.
McGowan) or any employee benefit plan (including, but not limited to, the 2007
Stock Incentive Plan). The Company and the Board shall further take all
necessary actions to approve the Agreement and the transactions contemplated
thereby and any other actions such that Section 912 of the New York Business
Corporation Law shall not apply to Cemtrex following the Closing.


4.Condition Precedent. The obligations of the Company under this Side Letter
shall be subject to the condition that Seller has waived all change of control
provisions set forth in the NIL Credit Documents which may be triggered as a
result of the transactions contemplated by the Agreement, which such waiver is
set forth in Section 7.04 of the Agreement.


Neither party may sell, assign, transfer, or otherwise convey any of its rights
or delegate any of its duties under this Side Letter. Neither this Side Letter
nor any term hereof may be changed or waived (either generally or in a
particular instance and either retroactively or prospectively) absent the
written consent of each of the parties. No delay or omission to exercise any
right, power, or remedy accruing to any of the parties hereto upon any breach or
default by the other under this Side Letter shall impair any such right, power,
or remedy nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. THIS SIDE LETTER AND ITS ENFORCEMENT, AND ANY CONTROVERSY ARISING OUT
OF OR RELATING TO THE MAKING OR PERFORMANCE OF THIS SIDE LETTER, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO NEW YORK’S PRINCIPLES OF CONFLICTS OF LAW. This Side Letter
may be executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same instrument
and may be duly executed by the exchange of signatures via electronic means such
as a .pdf.


[Signature Page Follows]





--------------------------------------------------------------------------------







If the above correctly reflects our understanding and agreement with respect to
the foregoing matters, please so confirm by signing and returning to us a copy
of this letter.




                        
Sincerely,
 
 
 
 
VICON INDUSTRIES, INC.
 
By:
/s/ John M Badke
 
Name: John M. Badke
 
Title: CEO









Accepted and Agreed to:


CEMTREX, INC.
 
By:
/s/ Saagar Govil
 
Name: Saagar Govil
 
Title: President and Chief Executive Officer










